UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 01-11350 CONSOLIDATED-TOMOKA LAND CO. (Exact name of registrant as specified in its charter) Florida 59-0483700 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) 1530 Cornerstone Blvd., Suite 100 Daytona Beach, Florida32117 (Address of principal executive offices)(Zip Code) (386) 274-2202 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceeding 12 months (or such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of "accelerated filer," "smaller reporting company,"and "large accelerated filer" in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class of Common Stock Outstanding May 01, 2010 $1.00 par value 5,723,587 INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated CondensedBalance Sheets - March 31, 2010 (Unaudited) and December 31, 2009 3 Consolidated Condensed Statements of Income - Three Months ended March 31, 2010 and 2009 (Unaudited) 4 Consolidated Condensed Statement of Shareholders’ Equity andComprehensive Income Three Months EndedMarch 31, 2010 (Unaudited) 5 Consolidated Condensed Statements of Cash Flows - Three Months Ended March 31, 2010 and 2009 (Unaudited) 6 Notes to Consolidated Condensed Financial Statements 7-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II- OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 20 Exhibit 3.1 Exhibit 3.2 Exhibit10.1 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 SIGNATURES 21 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONSOLIDATED TOMOKA LAND CO. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Cash $ $ Investment Securities Land and Development Costs Intangible Assets Other Assets $ $ Property, Plant and Equipment: Land, Timber and Subsurface Interests $ $ Golf Buildings, Improvements & Equipment Income Properties Land, Buildings and Improvements Other Building, Equipment and Land Improvements Total Property, Plant and Equipment Less, Accumulated Depreciation and Amortization ) ) Net - Property, Plant and Equipment TOTAL ASSETS $ $ LIABILITIES Accounts Payable $ $ Accrued Liabilities Accrued Stock Based Compensation Pension Liability Deferred Income Taxes 34,274,190 Notes Payable TOTAL LIABILITIES SHAREHOLDERS' EQUITY Common Stock Additional Paid in Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Accompanying Notes to Consolidated Condensed Financial Statements Back to Index 3 CONSOLIDATED-TOMOKA LAND CO. CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Unaudited) Three Months Ended March 31, March 31, Income Real Estate Operations: Real Estate Sales Sales and Other Income $ $ Costs and Other Expenses ( 244,992 ) (244,128 ) (191,438 ) (238,035 ) Income Properties Leasing Revenues and Other Income Costs and Other Expenses (602,715 ) (492,296 ) Golf Operations Sales and Other Income Costs and Other Expenses (1,530,420 ) (1,567,194 ) (361,539 ) (144,427 ) Total Real Estate Operations Profit on Sales of Other Real Estate Interests Interest and Other Income Operating Income General and Administrative Expenses (1,205,947 ) (1,025,417 ) Income before Income Taxes Income Taxes (43,986 ) (194,686 ) Net Income $ $ Per Share Information: Basic and Diluted Income Per Share $ $ Dividends $ $ See Accompanying Notes to Consolidated Condensed Financial Statements.
